—Appeal from a judgment of the Supreme Court (Bradley, J.), entered September 7, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to compel respondent to provide him with a copy of his parole file.
Petitioner commenced this CPLR article 78 proceeding to compel respondent to comply with his request under the Freedom of Information Law for a copy of his parole file. Respondent subsequently provided him a copy of the file with certain items redacted. On appeal, petitioner contends that respondent improperly redacted certain items from his file. Inasmuch as respondent complied with petitioner’s request, this proceeding pursuant to CPLR article 78 to compel respondent to comply with said request is moot. Petitioner’s challenge to the propriety of the redactions made by respondent is a separate issue which must be pursued before respondent and, if not satisfactorily resolved, is the subject of a separate CPLR article 78 proceeding.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.